       Case 2:19-cv-01091-RB-GJF Document 96 Filed 09/02/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

THOMAS HARE,

               Plaintiff,

v.                                                                   No. 2:19-cv-01091-RB-GJF

BENNETT J. BAUR, an individual;
STATE OF NEW MEXICO LAW
OFFICES OF THE PUBLIC DEFENDER;
JENNIFER BIRMINGHAM, an individual;
JAMES WALKER, an individual; and
MICHELLE HALEY, an individual;

               Defendants.

        MEMORANDUM OPINION AND ORDER OVERRULING OBJECTIONS

       THIS MATTER comes before the Court on Plaintiff’s Objections to U.S. Magistrate

Judge Gregory Fouratt’s Order Imposing Sanctions (Issued and Served on June 29, 2020); and

Plaintiff’s Notice of Intent to Seek Congressional Investigation of Judge Fouratt for Engaging in

Racist Conduct and Subornation of Perjury. (Doc. 74.)

Background

       United States Magistrate Judge Gregory J. Fouratt ordered Plaintiff to show cause why

Plaintiff failed to timely appear for a telephonic status conference and why Plaintiff should not be

sanctioned for failing to appear. (See Doc. 53 at 1.) On June 29, 2020, after reviewing Plaintiff’s

response, Judge Fouratt entered an Order imposing sanctions on Plaintiff. (See Doc. 69.) Plaintiff

asserts five objections to Judge Fouratt’s Order Imposing Sanctions.

Objections 1 and 3

       Plaintiff’s Objections 1 and 3 are based on Plaintiff’s assertion that Judge Fouratt is not

authorized to preside over pretrial matters.
        Case 2:19-cv-01091-RB-GJF Document 96 Filed 09/02/20 Page 2 of 5



        On June 30, 2020, the undersigned entered an Order that explained the basis for Judge

Fouratt’s authority to preside over pretrial matters and notified Plaintiff that there is no need to

continue to object regarding Judge Fouratt’s authority to preserve the issue for appeal. (See

Doc. 70.)

        On July 20, 2020, Plaintiff notified the Court that he did not receive the Court’ Order

explaining the basis for Judge Fouratt’s authority until after he filed the Objections now before the

Court. (See Doc. 79 (stating that “Plaintiff will abide by Judge Brack’s instruction going forward

and will not file further objections to Judge Fouratt’s authority to preside over pretrial matters in

this case”).)

        The Court overrules Plaintiff’s Objections 1 and 3 to Judge Fouratt’s Order Imposing

Sanctions for the reasons stated in its previous order explaining the basis for Judge Fouratt’s

authority to preside over pretrial matters. (See Doc. 70.)

Objection 2

        “Plaintiff objects to Judge Fouratt’s false claim that Plaintiff was late in filing a response

to his illegal May 21, 2020 order to show cause.” (Doc. 74 at 6 ¶ 12.) Judge Fouratt’s Order

Imposing Sanctions states: “Plaintiff filed his response to the Order to Show Cause, albeit four

days late, in which he explained that he ‘did not show up for [this Court’s] illegal hearing on May

21, 2020 because [he] withheld consent to that hearing pursuant to Fed. R. Civ. Pro. 73.’” (Doc.

69 at 1.)

        Plaintiff argues that his response was timely because Federal Rule of Civil Procedure 72(a)

gives a party 14 days after being served with a copy of a Magistrate Judge’s order to object to it.

Rule 72(a) is not applicable because it applies to objections to a Magistrate Judge’s order, not to




                                                  2
          Case 2:19-cv-01091-RB-GJF Document 96 Filed 09/02/20 Page 3 of 5



responses. Judge Fouratt ordered Plaintiff to respond to the Order to Show Cause no later than

June 4, 2020. Plaintiff did not file his Response by June 4, 2020.

          The Court overrules Plaintiff’s Objection 2 as untimely. Furthermore, Plaintiff’s

Objection 2 is immaterial because Judge Fouratt did not impose sanctions based on when Plaintiff

filed his Response to the Order to Show Cause. Judge Fouratt imposed sanctions to “deter any

similar violations [ignoring a court order and skipping a mandatory hearing] in the future.” (Doc.

69 at 4.)

Objections 4 and 5

          Judge Fouratt ordered Plaintiff to reimburse Defense Counsel for the time Defense Counsel

spent preparing for and attending the status conference that Plaintiff failed to attend. Judge Fouratt

stated:

          While the Court has no reason to question the accuracy of [Defense Counsel’s
          report of the amount of time he spent preparing for and attending the status
          conference], the Court in its discretion finds that Plaintiff should be held
          responsible only for two (2.0) hours of the requested time. The Court finds a flat
          two hours to be a reasonable amount for an attorney of [Defense Counsel’s]
          experience and skill to prepare for and attend a status conference of this kind in a
          case of this kind.

(Id. at 4–5.)

          “Plaintiff objects to Judge Fouratt’s claim that he has no reason to question [Defense

Counsel’s] cost bill, when Judge Fouratt clearly has reason to question the cost bill because

[Defense Counsel] clearly violated his duty of candor with the court.” (Doc. 74 at 11 ¶ 27.)

“Plaintiff [also] objects to Judge Fouratt’s refusal to directly state that [Defense Counsel]

committed perjury” because “[Defense Counsel] overbilled his time by a minimum of 20%.” (Id.

at 12 ¶ 33.)




                                                   3
        Case 2:19-cv-01091-RB-GJF Document 96 Filed 09/02/20 Page 4 of 5



       The Court overrules Plaintiff’s Objections 4 and 5. Nothing in Judge Fouratt’s Order

Imposing Sanctions indicates that Judge Fouratt found that Defense Counsel “violated his duty of

candor with the court.” Judge Fouratt indicated that given his experience and skill, Defense

Counsel could have prepared for and attended the status conference in 2.0 hours instead of the 2.5

hours Defense Counsel actually spent.

Preservation of Objections

       Plaintiff has stated in the record several times his belief that Judge Fouratt is “racist.” There

is no need for Plaintiff to continue to object on that basis to preserve the issue for appeal. See

Ecclesiates 9:10-11-12, Inc. v. LMC Holding Co., 497 F.3d 1135, 1141 (10th Cir. 2007) (“An issue

is preserved for appeal if a party alerts the district court to the issue and seeks a ruling”). Further

such objections will cause the Court and the Parties to needlessly expend time and resources. See

Fed. R. Civ. P. 1 Advisory Committee Notes 1993 Amendment (stating the Court and attorneys,

as officers of the Court, have an affirmative duty to ensure that civil litigation is resolved not only

fairly, but without undue cost or delay).

       Plaintiff may file objections to future orders entered by Judge Fouratt, but the arguments

supporting those objections shall be limited to demonstrating that Judge Fouratt’s orders are

“clearly erroneous” or are “contrary to law.” Fed. R. Civ. P. 72(a).

Immaterial Allegations

       Plaintiff asserts that he has instituted disciplinary proceedings against Judge Fouratt, that

he “plans to ask his Congressional delegation to seek a criminal indictment of Judge Fouratt,” and

that “Judge Fouratt has violated federal criminal law.” (Doc. 74 ¶¶ 37–39.) While Plaintiff’s

assertions are related to Judge Fouratt’s actions in this case, the assertions are not relevant to the

merits of this case. See Fed. R. Civ. P. 11(b)(1) (by submitting a document to the Court, an attorney



                                                  4
       Case 2:19-cv-01091-RB-GJF Document 96 Filed 09/02/20 Page 5 of 5



or unrepresented party certifies that the document “is not being presented for any improper

purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation”).

       IT IS ORDERED that Plaintiff’s Objections to U.S. Magistrate Judge Gregory Fouratt’s

Order Imposing Sanctions (Issued and Served on June 29, 2020); and Plaintiff’s Notice of Intent

to Seek Congressional Investigation of Judge Fouratt for Engaging in Racist Conduct and

Subornation of Perjury (Doc. 74) are OVERRULED.



                                              ________________________________
                                              ROBERT C. BRACK
                                              SENIOR U.S. DISTRICT JUDGE




                                                 5
